DETAILED ACTION

The Amendment filed January 4, 2022 has been received and considered.

Claim Objections
Claim 8 is objected to because of the following informalities:  in lines 1-2 of Claim 8, the term “the portion of the first orifice passage” should read – a portion of the first orifice passage—since this is the first time this portion is being introduced in this string of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. EP 3139062 to Ueki.
Regarding Claim 1, Ueki disclose a vibration isolation device (see Figures 1 and 10) having all the features of the instant invention including:  a cylindrical first mounting member 11 connected to one of a vibration generating unit and a vibration receiving unit and a second mounting member 12 connected to the other thereof, an elastic body 13 connecting the first mounting member 11 and the second mounting member 12 (see 

Regarding Claim 3, Ueki further discloses that the flow resistance of the liquid in the portion 44c positioned on the sub liquid chamber 15 side is higher than the flow resistance of the liquid in the portion 31/43c positioned on the main liquid chamber 14 side in the first orifice passage 31,43c,43b,44b,44c (see Figure 10 and the passage 31 flowing through elements 43 and 44 and paragraphs 0107-0109 and note that the opening 31/43c in element 43 on the main liquid chamber side is larger than the opening 44c in element 44 on the sub liquid chamber side, thus the flow resistance of a liquid on the sub liquid chamber side 44 would be higher than the flow resistance of a liquid on the main liquid chamber side 43).
Regarding Claim 4, Ueki further discloses that the partition wall includes an intermediate chamber 31b/31c positioned on a side opposite to the main liquid chamber 14 with the membrane 16c sandwiched therebetween and having the membrane 16c as a part of a partition wall thereof (see Figure 1), and a second orifice passage 31c which 
Regarding Claim 5, Ueki further discloses that an opening portion of the second orifice passage 31c on the intermediate chamber 31b/31c faces the membrane 16c (see Figure 1).
Regarding Claim 6, Ueki further discloses that the first orifice passage 31,43c,43b,44b,44c opens toward the intermediate chamber 31b/31c and an opening direction thereof intersects an opening direction in which the second orifice passage 31c opens toward the intermediate chamber 31b/31c (see Figures 1 and 10).
Regarding Claim 7, Ueki further discloses that a cross-sectional area of the intermediate chamber 31b/31c (i.e., the width of chamber 31b/31c extending towards element 16b) in a direction perpendicular to the opening direction in which the second orifice passage 31c opens toward the intermediate chamber 31b/31c is larger than a flow path cross-sectional area of a portion 44c of the first orifice passage 31,43c,43b,44b,44c on the intermediate chamber side (see Figures 1 and 10).
Regarding Claim 8, Ueki further discloses that a portion 44c of the first orifice passage 31,43c,43b,44b,44c on the intermediate chamber 31b/31c side is formed as a passage of which a flow path length is larger than a flow path diameter (see Figure 10).
Regarding Claim 9, see Claim 4 above.
Regarding Claim 10, see Claim 4 above.
Regarding Claim 11, see Claim 5 above.
Regarding Claim 12, see Claim 5 above.
Regarding Claim 13, see Claim 6 above.

Regarding Claim 15, see Claim 6 above.
Regarding Claim 16, see Claim 6 above.
Regarding Claim 17, see Claim 6 above.
Regarding Claim 18, see Claim 6 above.
Regarding Claim 19, see Claim 7 above.
Regarding Claim 20, see Claim 7 above.

Response to Arguments
Applicant’s arguments, see remarks, filed January 4, 2022, with respect to the rejection(s) of claim(s) 1-20 utilizing the PG Pub Ueki ‘195 reference have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of European Patent No. EP 3139062 to Ueki.
Applicant's arguments filed January 4, 2022 regarding the Ueki ‘062 reference have been fully considered but they are not persuasive.
Applicant argues that the Ueki ‘062 reference does not teach the newly claimed features of amended Claim 1.  In response to this, the examiner respectfully disagrees and contends that the Ueki ‘062 reference does in fact teach the new features of amended Claim 1 as outlined in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	02/16/22